Exhibit 10. 1
CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
BRACKETED ASTERISK ([*]) DENOTES OMISSIONS.
BRIDGE AMENDMENT TO THE
APPLIED MATERIALS — ADVANCED ENERGY GSA
     THIS AMENDMENT is made as of the 26th day of January, 2011 (the “Amendment
Date”), with respect to that certain Global Supply Agreement dated August 29,
2005 (the “GSA”) between Applied Materials, Inc. and Advanced Energy Industries,
Inc. (as defined in the GSA, “Supplier”).

1.   Continuation and Extension of GSA.

  a.   Capitalized terms used in this Amendment shall (unless separately defined
in this Amendment) have the same meaning as in the GSA. Except to the limited
extent expressly modified by this Amendment, the GSA shall remain unmodified and
in full force and effect.     b.   The parties agree that the Addendum to the
GSA dated as of July 13, 2005, as later amended as of January 23, 2007
(sometimes called the [*] Addendum) was terminated as of August 29, 2008, and
neither party has any further obligations thereunder.     c.   The parties agree
that the Applied part numbers, prices, and IP classifications listed on the
attached “Attachment 1” are all included on Attachment 1 to the GSA as of the
Amendment Date. (This is a non-exclusive listing of the Items that are on
Attachment 1 as of the Amendment Date, and does not remove any Item from
Attachment 1 or waive any commitment either Party may have otherwise made in
writing to include or add an Item to Attachment 1 at a future date.)

2.   Continuation of Contracts and Amendments. The Parties expressly agree that
all amendments and addenda to the GSA and all separate contracts continue in
effect without modification by this Amendment. The amendments and contracts that
remain in effect include, by way of example and not limitation, the following:
Amendment to the GSA regarding the [*], Addendum to the GSA for the [*]Addendum,
Shipping Amendment to the GSA, [*].   3.   Replacement, Insertion, and Deletion
of Certain GSA Sections. The following provisions of the GSA are hereby
replaced, deleted or inserted as set forth below.

  a.   Section 1(b) is replaced with the following:         “Applied” means
Applied Materials, Inc., on behalf of itself and its subsidiaries existing on or
after the Effective Date, including without limitation Applied Materials South
East Asia Pte. Ltd. and Applied Materials Europe BV.     b.   Section 1(l) is
replaced with the following:         “Specifications” means such drawings,
designs, instructions, technical or performance requirements or other technical
information relating to the design, development, manufacture, installation,
assembly, testing and/or use of one or more Items. The Specifications for a
particular unit of an Item are the Specifications in place for that Item at the
time that unit is ordered by Applied. Through Applied’s Engineering Change Order
(ECO) process, the Specifications for an Item can change. The revised
Specifications will apply to units of the Item ordered after the ECO is
implemented by Supplier in accordance with the ECO process; however, unless
otherwise agreed by Applied and Supplier, the ECO will not modify the
Specifications that are applicable to any unit of that Item ordered by Applied
before the ECO was implemented.

Page 1 of 11



--------------------------------------------------------------------------------



 



  c.   Section 1(j) is replaced with the following:         “Sub-tier Supplier”
means a member of Supplier’s direct or indirect sub-tier supply base (including,
without limitation, subcontractors and vendors of Supplier, and of Supplier’s
subcontractors and vendors) that provides goods and/or services in connection
with an Item.     d.   Section 2(b) is replaced with this following:

4. Term. The GSA shall, unless terminated as set forth in Section 21
(Termination), continue in effect for at least thirty-six (36) months after
January 28, 2011. Subject to the minimum thirty-six (36) month term, this
Agreement shall continue until either party provides [*] months prior written
notice to the other party of such party’s desire to allow this Agreement to
expire. The effective period of this Agreement is referenced as the “Term.”

  a.   Section 3(e) is replaced with the following:         Purchases by
Authorized Third Party. Certain Items may be incorporated into subassemblies or
other products made for Applied by a third party. In such event, Applied may
designate the third party as authorized to purchase such Item(s) from Supplier
and, upon Supplier’s receipt of notice thereof, Supplier shall enter into an
agreement with such third party to sell such Item(s) to such third party on
terms (including [*]) the terms set forth in this Agreement specifically for use
on subassemblies or other products that such third party will sell directly to
Applied. Although Applied will have the right to require such a contract between
Supplier and a third party designated by Applied to be on terms[*] the terms set
forth in this Agreement, Applied will not be a party to the negotiations, nor a
party to the resulting contract, between Supplier and such a designated third
party.

  b.   Section 4(c) is replaced with the following:         Transportation
Costs. Pursuant to Section 6(b), below, Applied pays transportation charges
directly to certain common carriers designated by Applied. For those Items where
Applied pays such charges, pricing in a quotation or invoice or as set forth in
Attachment 1 shall not include any transportation costs. For all other Items,
all costs for shipping, import/export fees, customs, and other transportation
expenses shall be separately identified and itemized by Supplier in each
quotation or invoice or on Attachment 1.

  c.   Section 4(d) is replaced with the following:         Price Adjustments.
[*].

  d.   In Section 5(c), “[*]” in the last sentence is replaced with “[*]” In
addition, the following language is inserted at the end of Section 5(c):        
If, pursuant to Section 5(c)(iii), Applied purchases products comparable to an
Item in the open market or from other suppliers and charges Supplier the cost
differential, Applied will [*]. [*], Applied shall not be required, as a
condition of implementing this cover remedy, to continue to issue Authorized
Demand Signals to Supplier unless Supplier has without qualification committed
in writing to accept Applied’s Authorized Demand Signal at the Contract Price
and to deliver the Items when and as required by this Agreement. If the root
cause(s) of the late delivery or failure to deliver the Items on time is
cured[*], and if Supplier without qualification commits to deliver those Items
on time and in full compliance with the GSA, then Applied’s[*]. Each Item (by
Applied part number) will have its own[*]. In addition, if a [*] commences as to
a particular Item, the root causes for that delay or failure to deliver on time
are cured, and then a new delay or failure to deliver on time arises, a [*] for
that Item.

Page 2 of 11



--------------------------------------------------------------------------------



 



  e.   The following provision is added as a new subsection (p) to Section 11 of
the GSA:       (p)Audit. Supplier shall permit Applied, and cause its employees
and agents to permit Applied, after reasonable written notice to Supplier (and
in any event not less than [*] in advance), to take reasonable steps to audit
and verify compliance with Sections 9 and 11. During this notice period, if
requested by Supplier, Applied will discuss the scope and purpose of the audit
with Supplier, and will escalate that discussion as appropriate within Applied’s
Global Sourcing Organization (GSO) or its successor organization. In addition,
upon Applied’s request, Supplier shall provide to Applied a record of all
Sub-tier Suppliers and other persons to whom Confidential Information was
disclosed by Supplier or by another person, the Confidential Information that
was disclosed to such person, and the date such Confidential Information was
retrieved from such person. The following additional provisions will apply to
any audit under this Section 11(p) to the extent that Supplier agrees to allow
Applied to access data or other information on or through Supplier’s computer
systems in the course of the audit: (i) The audit of Supplier’s data and its
information systems will be conducted using [*] software, or a similar program
chosen by Applied and reasonably acceptable to Supplier. (ii) Applied may engage
a third-party service to assist in data extraction, and Supplier IT personnel
will assist in that effort. (iii) The third-party inspector (if engaged) will
perform analytical tasks on specified systems, and Supplier IT personnel will
ensure that the inspection does not disrupt Supplier’s business operations or
modify its data. (iv) Any external services contracted by Supplier or Applied
regarding data extraction/examination will agree in writing to keep all
confidential information of Supplier in confidence; not to use any such
information for any purpose other than this inspection; not to disclose any such
information to any person other than Applied; and not to disclose any such
information to Applied until after working with Applied to narrow the disclosure
of such information to what is reasonably necessary to enable Applied to ensure
compliance with the GSA and to protect Confidential Information and Applied’s IP
Rights. If the inspector discloses any such information to Applied in accordance
with the foregoing sentence, Applied shall keep all of Supplier’s confidential
information provided under this Section 11(p) in confidence, except that
disclosures required by law are permitted if Applied takes reasonable measures,
or affords Supplier a reasonable opportunity to pursue measures, such as
protective orders or requests for confidential treatment, to protect Supplier’s
intellectual property rights in such proceedings. After the inspection is
completed, the third-party inspector shall return to Supplier all confidential
information of Supplier, if any, in such inspector’s possession, custody or
control.

  f.   The second and third sentences in Section 12(e), Remedies, are deleted
and replaced with the following:         Applied will be required to [*] above
unless Supplier [*] within the time period required to meet the volume
manufacturing needs of Applied or the commercial needs of Applied’s customer,
provided that Supplier shall be given [*], after return of an Item by Applied,
[*]. If Applied elects to [*] as set forth in subsection [*] above, then Applied
agrees that [*] of the [*].

  g.   The last sentence in Section 12(e), Remedies, is deleted and replaced
with the following:

Applied may notify Supplier of defects and nonconformances and communicate its
elected remedy by delivery of notice in the form of a “Supplier Corrective
Action Request” as set forth in Attachment 8a on the Applied Web Site or in
accordance with the Discrepant Material Report (“DMR”) and closed-loop
corrective action processes as set forth in Attachment 8b located on the Applied
Web Site.

  h.   Section 15(b) is replaced with the following:

Page 3 of 11



--------------------------------------------------------------------------------



 



      Design and Process Change Communication. After Applied has approved the
First Article, Supplier shall not make any change to the design (firmware,
hardware or software) of the Item that may alter the Specifications or the form,
fit, function [*] of parts without first submitting a “Supplier Problem Sheet
(SPS)” as set forth in Attachment 12 on the Applied Web Site. Supplier will not
make changes to the manufacturing process of such Items, including a transfer of
any portion of the design, manufacturing, or assembly process to a different
facility, without first submitting a “Supplier Notification Form (SNF)” as set
forth in Attachment 13 on the Applied Web Site.     i.   Section 15(c) is
replaced with the following:         Other Changes and Equitable Adjustments.
Applied may, upon notice to Supplier, require Engineering Change Orders (“ECOs”)
with respect to an Item to address (i) safety problems related to an Item,
(ii) an Item’s non-compliance with governmental regulations or laws in place at
the time of delivery of an Item to Applied, or (iii) performance problems or
concerns arising from the Item’s noncompliance with its written Specifications,
and Applied may request an ECO with respect to an Item for other reasons.
Supplier’s expectations and responsibilities associated with ECOs are set forth
in Attachment 14, “ECO Process Requirements” on the Applied Web Site. With
respect to an ECO required by Applied, or an ECO requested by Applied and
approved by Supplier, Supplier shall meet such requirements in a timely and cost
effective manner. The price for any Item for which Applied has issued an ECO
will be adjusted up or down based on [*]. If the required change causes the part
number to change and thus become a “new Item”, the new Item will be added to
Attachment 1 and the price for the new Item will be the price of the original
Item before the change, adjusted up or down based on [*] for that Item. Either
party may submit a request for a price change based on an ECO. Supplier shall
supply the original Item and/or the new Item in accordance with Applied’s
request. No claim by Supplier for adjustment under this subsection shall be
valid unless in writing and received by Applied within [*] from the date of
Supplier’s receipt of the notice of such change; provided, however, that such
period may be extended upon the written approval of Applied, and provided that
so long as Supplier asks Applied for additional time in writing within this [*]
period, Applied will not unreasonably withhold consent for an extension up to
[*].     j.   Section 15(e), Ozone Depleting Chemical, is replaced with the
following:         Compliance with Minimum Environmental, Health & Safety
Requirements. Supplier, Supplier’s Subsidiary and Sub-tier Suppliers shall
comply with, any applicable environmental, health or safety law, rule,
regulation, order, decree or ordinance, as well as those environmental, health
and safety requirements set forth in Attachment 3d entitled “0250-27105, Minimum
Product EHS Requirements for Items” located on the Applied Web Site.     k.  
Section 16, Management of Inventory, is replaced with the following:       (a)
Designation of[*]. Applied may designate certain Items as [*] by (i) reporting a
[*] in an authorized inventory planning tool, or (ii) identifying an Item as an
[*] on Attachment 1, or otherwise providing Supplier with written or electronic
notice of such designation. Unless otherwise agreed, Applied will only designate
an Item as [*] if Applied intends to order that Item from Supplier [*]. So that
Applied can set appropriate [*], Supplier shall actively maintain accurate [*]
for all Items in such authorized [*], using the definition of [*] designated by
Applied from time to time for this purpose. (Applied must have the right to
designate a definition of [*] with respect to putting data into Applied’s [*]
will use the data input by Supplier to [*], and if Supplier uses a different
understanding of the [*] than Applied intends, [*].) Supplier agrees to
manufacture and stock such [*] in accordance with this Section 16; and/or, if
requested by Applied, a separate written agreement between Applied and Supplier.

Page 4 of 11



--------------------------------------------------------------------------------



 



    (b) Forecasts. Applied may periodically issue to Supplier rolling forecasts
setting forth projected demand for Items, whether by specific divisions or
otherwise (“Applied Forecasts”). Applied Forecasts are intended for planning
purposes only and shall not constitute a binding purchase commitment of Applied.
If Applied designates an [*] under Section 16(a)(ii), and does not specify a [*]
for it in [*], then that Item’s [*] shall equal the [*] forecasted demand for
that Item in the most recent and most specific Applied’s Forecast for that Item.
(The Parties may modify this number of weeks for any particular Item in
Attachment 1.)       (c) Inventory Levels and Tracking Requirements. Unless
otherwise designated in Attachment 1 or a separate written agreement, Supplier
will maintain the [*], if any, of each [*] as specified by Applied from time to
time. All [*] manufactured by Supplier to meet a then-current [*] shall be
considered [*] under this Agreement. When Supplier is creating inventory levels
to satisfy required [*] of [*], any reduction in quantity of [*] that were
ordered pursuant to an Authorized Demand Signal, or any quantity of Items
ordered pursuant to an Authorized Demand Signal that is later cancelled by
Applied, shall be returned to Supplier’s inventory and Supplier will increase
its inventory levels accordingly. Supplier shall monitor and report its
work-in-process and [*] count to Applied for all [*].       (d) Claim for [*].
If Applied has not taken delivery of any unit of a particular [*] in [*] within
[*] from the date of Applied’s last receipt of that unit, Supplier may then
submit a claim [*] to Applied within [*] from the end of such [*] period. (Each
Applied part number that is an [*] will be measured separately to determine when
[*] has elapsed with no receipt by Applied of any unit of that Applied part
number.) Supplier’s failure to submit such a claim within this [*] period shall
constitute waiver of [*] and Applied shall be released from all liability
relating to such [*].       (e) Claim for [*]. An [*] in [*] will be considered
an [*] when Applied provides notice to Supplier that such [*] is an [*].” If
Supplier desires to submit a claim for [*], then Supplier shall submit a claim
for such [*] within [*] from the date on which Applied notifies Supplier that
the [*] are [*]. Supplier’s failure to submit such a claim within this [*]
period shall constitute a waiver of any claim [*] and Applied shall be released
from all liability relating to such [*].       (f) Scope of Claim. Applied will
not be liable for [*] other than as described in this Section 16. In addition,
no claim for payment for [*] shall be made in the following situations: (i) any
termination by Applied pursuant to Section 21(a) (Termination for Default);
(ii) if Supplier has [*]; (iii) Supplier errors in production; (iv) if Supplier
has been paid for such Items previously or has made a claim for [*] payment for
such Items previously; (v) if such Items are “Commercial Off-the-Shelf Items”
meaning Items that are standard or stock items in the industry in contrast to
Items manufactured to build-to-print specifications of Applied or its customer,
except to the extent [*]; (vi) if Supplier has failed to fulfill its obligations
to meet with Applied in accordance with Section 16(i), unless Supplier is unable
to do so because of actions of Applied; (vii) if such Items were not disclosed
by Supplier to Applied on each report required by Section 16(i) when each such
report was due, provided that a failure to disclose Items on one report will not
cause this exception (vii) to apply if Supplier does disclose those Items in
writing to Applied within [*] after the Items should have been disclosed; or
(viii) if Supplier materially fails to participates in Applied’s ECO process as
reasonably requested by Applied, including without limitation providing accurate
information about such Items that will be affected by a proposed ECO and that
Supplier has in inventory or on order so that Applied can plan its ECO
implementation to minimize the quantity of on-hand and/or on-order Items that
will be made obsolete by the ECO.       (g) Claim Process. Any claim made under
this Section 16 will be addressed based on [*]. Supplier is responsible for [*]
and otherwise making all efforts to mitigate the cost to Applied in

Page 5 of 11



--------------------------------------------------------------------------------



 



      any such claim. Any claim shall be supported by reasonable evidence
including a detailed listing of the relevant [*], documentary evidence that the
[*] required for that [*] and was not subsequently purchased by Applied; and a
detailed description of Supplier’s efforts to mitigate the costs to Applied.
Supplier’s claim will be based solely on costs incurred as a result of Applied’s
actions or obsolescence. No [*] shall be considered in calculating such claims.
Applied reserves the right to physically audit the inventory levels identified
in the claim. Such audit shall be conducted in accordance with Section 19(e)
(Financial Statements and Right to Audit).       (h) Disposal of [*]and [*].
Supplier agrees to physically dispose of all [*] as directed in writing by
Applied. [*] that are to be delivered [*] must be delivered in accordance with
the requirements of this Agreement and/or any supplemental instructions provided
by Applied. In lieu of [*], Applied may require that Supplier [*], and Supplier
shall comply with this requirement in accordance with Applied’s instructions and
provide Applied with [*] (as set forth in Attachment 17 entitled [*]” located on
the Applied Web Site).       (i) Materials Liability Review Meetings. Designated
representatives of each party shall attend a meeting (each, an “Inventory Review
Meeting”) at the beginning of each Applied fiscal quarter at such dates and
times as agreed to between the Parties. On the business day immediately before
each Inventory Review Meeting (or by the tenth day of the first month of each
Applied fiscal quarter, whichever comes first), Supplier shall provide a report
in Microsoft Excel format (or another mutually agreed-upon written or electronic
format) to Applied identifying Supplier’s [*], listed by Applied part number,
and showing [*] a description in reasonable detail of all actions taken by
Supplier [*]. At each Inventory Review Meeting, the Parties will share
information to coordinate their combined operations, and discuss the report
provided by Supplier. From time to time, the Parties may mutually agree upon the
specific format for Supplier’s report and Supplier shall thereafter provide such
report in the agreed-upon format; however, no failure to agree on a format shall
relieve Supplier from providing this report in a commercially reasonable format
when and as required by this Section 16(i).

  l.   Section 17, Management of Sub-tier Suppliers, is replaced with the
following:       (a) Sub-tier Suppliers. After Applied has approved of the First
Article of an Item, Supplier shall not subcontract with any new or different
Sub-tier Supplier as to such Item without the prior written approval of Applied.
Supplier agrees to use best efforts to inform Applied of any process or Sub-tier
Supplier changes related to Items (including, for example, obsolescence of
components, any changes in the manufacturing process of a Sub-tier Supplier, or
a transfer of any portion of the design, manufacturing, or assembly process to a
different facility), not less than [*] days prior to the date the Supplier or
Sub-tier Supplier is contemplating the implementation of the change, and further
agrees that any such notice will not be less than [*] days prior the change, by
following the notification processes set forth in Attachment 13 entitled
“Supplier Notification Form (SNF)” located on the Applied Web Site.       (b)
Sub-tier Supplier’s Obligations.                   (i) Supplier will communicate
to all Sub-tier Suppliers each action that is required of Sub-tier Suppliers by
another provision of this Agreement (including but not limited to Sections 15
and 17(a)), and their obligations to comply with all Specifications, quality,
manufacturing and other technical requirements that may be necessary in order
for the Sub-tier Supplier to timely deliver conforming Items, or any portion
thereof, to the Supplier for the benefit of Applied.                   (ii)
Supplier will not provide any Confidential Information to any Sub-tier Supplier
(or other third party authorized by Applied to receive or obtain, directly or
indirectly, Confidential Information) unless that Sub-tier Supplier (or other
third party) has entered into a

Page 6 of 11



--------------------------------------------------------------------------------



 



      signed, written agreement requiring that Sub-tier Supplier (or other third
party) (collectively, “Recipients”) to hold all Confidential Information in
confidence and not to use the Confidential Information in any way, except on
behalf of Supplier in performing Supplier’s obligations hereunder for the
benefit of Applied, and to protect the Confidential Information, and not to
engage in the activities prohibited by this Agreement, upon substantially
similar terms to those set forth in Section 9 above.         Upon Applied’s
request, Supplier will actively enforce Supplier’s rights under such agreements
for the benefit of Applied, including but not limited to retrieving Confidential
Information from Recipients.         (c) Mandated Sub-tier Suppliers. “Special
Process” means a process that is specifically designated as such by Applied,
which may include, but is not limited to, causing a metallurgical change to the
base material such as heat treating, forging or hardening processes; joining
materials by welding, brazing, or other bonding process; or providing a coating
or surface treatment such as cleaning, electropolishing, plating, painting, or
anodizing. As to any Item(s) which require a Special Process, Supplier must use
(and cause Sub-tier Suppliers to use) one or more of the suppliers and otherwise
follow the requirements identified in Attachment 18 entitled “Applied Materials
Special Process Supplier Approval List” located on the Applied Web Site.

  m.   Section 21, Termination, is replaced with the following:

           (a) Termination for Default.
          (i) Notice By Applied. Applied may give Supplier notice of default of
this Agreement or of any Authorized Demand Signal if (1) Supplier fails to
deliver Items in accordance with the delivery times, Specifications, and other
requirements of this Agreement, or otherwise materially breaches this Agreement;
(2) Supplier anticipatorily repudiates any material provision of this Agreement
and fails to provide adequate assurance to Applied of Supplier’s future
performance; or (3) Supplier becomes insolvent, files a petition for relief
under any bankruptcy, insolvency or similar law, or makes an assignment for the
benefit of its creditors.
          (ii) Notice By Supplier. Supplier may give Applied notice of default
of this Agreement, in whole but not in part, if (1) Applied materially breaches
this Agreement (2) Applied anticipatorily repudiates Section 8, 11, or 26(a) of
this Agreement and fails to provide adequate assurance to Supplier of Applied’s
future performance; or (3) Applied becomes insolvent, files a petition for
relief under any bankruptcy, insolvency or similar law, or makes an assignment
for the benefit of its creditors.
          (iii) Notices of Default and Cure Period. Any notice of default shall
be in writing, reference this Section 21(a), state whether the notice relates to
a specified Authorized Demand Signal (under i above) or to this Agreement (under
i or ii above), and specify the basis for such notice (the “Defaulting
Condition”). No cure period shall be available, and this Agreement shall
terminate immediately after the notice of default, if (1) the Defaulting
Condition is a negligent, knowing or willful material breach of Section 9 or
Section 11, or (2) the Defaulting Condition is anticipatory repudiation, or if
it cannot reasonably be cured. No cure period shall be available for termination
of an Authorized Demand Signal for default. For all other Defaulting Conditions,
the defaulting party shall have [*] days in which to cure the Defaulting
Condition, and the Agreement shall not terminate if the defaulting party cures
the Defaulting Condition within such cure period.
          (iv) After Termination for Default. Upon any termination by Applied
pursuant to this Section 21(a), Supplier shall:
(1) continue to supply any portion of the Items for which this Agreement is not
cancelled;

Page 7 of 11



--------------------------------------------------------------------------------



 



(2) be liable for [*] additional costs, if any, incurred by Applied for the
purchase of similar goods and services to cover such default, provided that

  (a)   if the termination for default is of an Authorized Demand Signal, such
additional costs shall be [*] (which cost may include premium costs for
expedited delivery and administrative costs), provided that [*] [*], and     (b)
  if the termination for default is of this Agreement, such additional costs
shall be for (i) the [*] at the time of such termination, plus (ii) [*] (which
cost may include premium costs for expedited delivery and administrative costs)
for commercially reasonable substitutes for those Items, provided that the cost
differential for each Item [*], and provided that the cost differential will [*]
where such purchases are made by Applied [*] as defined below; and

3) at Applied’s request, Applied and Supplier will discuss and potentially
negotiate transferring title and delivery to Applied: (a) any completed Items,
(b) any partially completed Items, and (c) all unique materials and tooling
subject or relating to the termination, at which time Applied will be liable to
Supplier for the fair market value of all such Items, material and tooling so
transferred (excluding such material or tooling provided to Supplier by
Applied). Termination of the Agreement under this Section 21(a) shall constitute
“cancellation” under the Uniform Commercial Code as adopted in California.
[*].

  (b)   Termination of an Authorized Demand Signal for Convenience.

     (i) In addition to either Party’s rights under Section 2(b) and under
Section 21(a), Applied may terminate any Authorized Demand Signal in whole or in
part at any time for Applied’s convenience by giving Supplier notice which shall
state the extent of the termination and the conduct required of Supplier in
connection therewith. Such a cancellation may be for any reason including a
reduction in the quantity of an Item ordered under an Authorized Demand Signal.
Supplier will use commercially reasonable efforts to mitigate any damages
incurred in connection with such termination. Within [*] from the date on which
Supplier receives such notice, Supplier shall deliver to Applied [*], in the
form and containing such documentation as required by Applied. In no event,
shall [*] include any [*].
     (ii) Failure by Supplier to deliver such [*] within this [*] period shall
constitute a waiver by Supplier of [*] and a [*].
     (iii) If Applied does not agree with [*], Applied and Supplier will [*]. If
Applied and Supplier [*] after receipt by Applied of the [*] from Supplier, then
the [*] will be conclusively presumed to be the [*] (provided that [*]): (1) the
[*] for all Items delivered to Applied pursuant to the Authorized Demand Signal
prior to the date of Applied’s termination; (2) the [*] for all Items [*] prior
to the date of termination, provided such Items are promptly [*]; (3) the [*]
relating to Items ordered pursuant to the Authorized Demand Signal, [*]
Commercial-Off-The-Shelf components either manufactured or procured by Supplier,
and an amount [*]; and (4) the [*] as a direct result of [*]. Applied’s [*]
pursuant to clauses (3) and (4) above shall be subject to [*].
     (iv) This Section 21(b) sets forth [*], and [*], in the event of a
termination of an Authorized Demand Signal by Applied for convenience, other
than [*] as set forth in Section 16.

Page 8 of 11



--------------------------------------------------------------------------------



 



(c) Post Termination Consequences. On the date of termination or expiration of
the Agreement for any reason, Supplier shall (i) stop work being performed by
Supplier pursuant to the Agreement, (ii) cancel orders for parts and/or
materials with Supplier’s Sub-tier Suppliers and cease ordering any such parts
and/or materials, (iii) cancel work being performed by Supplier’s Sub-tier
Suppliers, (iv) cancel any sublicense granted to Sub-tier Suppliers in
accordance with this Agreement, (v) fully cooperate with Applied to minimize any
adverse effect on Applied or its customers, and (vi) perform those other
obligations set forth in this Agreement upon the termination or expiration of
this Agreement.

  n.   Section 22, Disclaimer and Limitation of Liability, is replaced with the
following:         (a) NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, IN NO
EVENT SHALL [*] BE LIABLE TO [*] OR TO ANY OTHER PERSON OR ENTITY WITH RESPECT
TO ANY SUBJECT MATTER OF THIS AGREEMENT, UNDER ANY [*], FOR ANY (A) [*] DAMAGES
OR (B) DAMAGES RESULTING FROM [*], EVEN IF THE REMEDIES PROVIDED FOR IN THIS
AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE AND EVEN IF [*] HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY OF THE FOREGOING DAMAGES. NOTWITHSTANDING THE FOREGOING,
THIS SECTION 22(a) SHALL NOT APPLY TO OR OTHERWISE LIMIT ANY DAMAGES THAT ARE
EXPRESSLY RECOVERABLE UNDER ANOTHER SECTION OF THIS AGREEMENT, OR ANY DAMAGES
ARISING OUT OF OR RELATED TO (i) [*], (ii) [*] INFRINGEMENT OR MISAPPROPRIATION
OF THE [*] INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS, (iii) THE FRAUD OR
WILLFUL MISCONDUCT OF [*], (iv) [*] OBLIGATIONS UNDER SECTION [*] TO THE EXTENT
THE [*] (AS DEFINED THEREIN) ARISE FROM OR RELATE TO A [*], OR (v) PERSONAL
INJURY OR PROPERTY DAMAGE.         (b) IN NO EVENT SHALL [*], UNDER ALL OF THE
FOLLOWING PROVISIONS OF THIS AGREEMENT TAKEN TOGETHER, THROUGHOUT THE ENTIRE
TERM OF THIS AGREEMENT, [*]: [*]. THIS SECTION 22(b) SHALL NOT APPLY TO OR
OTHERWISE [*], INCLUDING BUT NOT LIMITED TO ANY LIABILITY ARISING UNDER SECTIONS
[*]. On or within [*] after each anniversary of the Effective Date of this
Agreement, [*] under this Section 22(b) has been [*] since the previous
anniversary of the Effective Date, [*]. The [*] under this Section 22(b) shall
be conclusively deemed [*] since the previous anniversary of the Effective Date
unless [*] when and as required by the preceding sentence.     o.   Section 24,
Import and Export Requirements, is replaced with the following:

(a) General. Both parties shall comply with all applicable import and export
control laws or regulations (“Import and/or Export Laws”) promulgated and
administered by the laws of the United States or the government of any other
country with jurisdiction over the Parties or the transactions occurring under
this Agreement including the obligation not to export, re-export or otherwise
disclose, directly or indirectly, Items or technical data to any person or
destination when such export, re-export or disclosure is in violation of Import
and/or Export Laws. Applied shall provide Supplier with any and all information
(“Trade Compliance Information”), to the extent the Item is Applied’s design,
that may be required to comply with Import and/or Export Laws, including
applicable Export Control Classification Numbers and Harmonized Tariff
Schedule Numbers. Supplier shall provide Applied with any and all Trade
Compliance Information to the extent the Item is Supplier’s or a Sub-tier
Supplier’s design. Documentation substantiating U.S. and foreign regulatory
approvals for the Items, and information required by Customs officials to
substantiate the value of imported Items, including any adjustments in valuation
attributable to manufacturing assists as defined by the U.S. Customs Regulations
shall be provided by Supplier. In any case, Supplier shall refrain from
transmitting any Specification,

Page 9 of 11



--------------------------------------------------------------------------------



 



design, Item, or other good or documentation (or otherwise take any action or
omit to take any action) in violation of the Import and/or Export Laws.
(b) Country of Manufacture. Foreign origin Items produced by Supplier shall have
its packing marked with the Country of Origin as required by Import and/or
Export Laws. Supplier shall complete a manufacturer’s affidavit in the form of
Form F-88 (or its successor form provided by Applied), which is available
through the Applied Web Site, prior to delivery of the first Item, and shall
update that Form (i) as required by the Form F-88 process, or (ii) upon request
by Applied. In addition, upon Applied’s request, Supplier shall provide other
documentation as may be required by U.S. Customs and Border Protection or other
governmental authorities with respect to Supplier’s products.
(c) Duty Drawback. Supplier will provide Applied or its agent with U.S. Customs
entry data and information that Applied determines is necessary for Applied to
qualify for duty drawback. Such data shall include information and receipts for
duties paid, directly or indirectly, on all Items which are either imported or
contain imported parts or components. Information related to serial numbers,
unique part numbers, lot numbers and any other data which will assist Applied in
identifying imported Items sold to Applied shall also be provided. At the time
of delivery of the Items, but in no event later than thirty (30) days after each
calendar quarter, Supplier will provide said documents accompanied by a
completed Certificate of Delivery of Imported Merchandise or Certificate of
Manufacture and Delivery of Imported Merchandise (Customs Form 331) as
promulgated pursuant to 19 CFR 191, or successor regulations.
p.   Section 26(d) is replaced with the following:
Survival of Obligations. Termination or expiration of this Agreement will not
relieve either Party of its obligations under Sections 8(a), 8(c), 9, 11(a) —
(i), (m) — (n), and (p), 12, 17(b), 19, 20(d) — (f), 21 — 24, 26(c) — (e), (g),
(i) — (k), (n), (o), (q), (r), and (s), nor will termination or expiration
relieve the Parties from any liability arising prior to the date of termination
or expiration.
q.   Section 26(f) is replaced with the following:
General Compliance with Laws and EEO Regulations. Each Party represents,
warrants and agrees that (i) such Party’s execution, delivery and performance of
this Agreement will not conflict with or violate any applicable law, rule,
regulation, order, decree, or ordinance; and (ii) such Party shall comply with
the requirements of 41 CFR §§ 60-1.4(a) —250.5(a), and —741.5(a), if applicable,
relating to equal opportunity clauses pertaining to government contracts.
r.   Section 26(k) is replaced with the following:
General Representations. Each Party represents and warrants as follows: (i) such
Party is duly organized, validly existing, and in good standing under the laws
of the jurisdiction of its organization; and (ii) such Party’s execution and
delivery of this Agreement and performance of its obligations hereunder will not
(1) violate any provision of the charter, bylaws or other governing document of
such Party, or (2) conflict with, result in a breach of, or constitute a default
under, any other agreement or arrangement by which such Party is bound.
s.   Section 26(i), Applicable Law, Jurisdiction, Venue, is replaced with the
following:
Governing Law, Exclusive Forum. The Agreement and any dispute arising out of or
in connection with the Agreement or the Parties’ relationship shall be
interpreted, enforced and governed by the laws of the State of California,
excluding its choice of law rules. The exclusive forum for any dispute related
in any way to this Agreement or the Parties’ relationship shall lie in the
courts, state or federal, of California, and venue shall lie in the courts of
Santa Clara County. Items shall be deemed and shall qualify as goods under the
Uniform Commercial Code as adopted in California. Each Party consents to
personal jurisdiction in the above courts.

Page 10 of 11



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Applied shall have the right to seek injunctive
relief, including preliminary and permanent injunctive relief, in any court of
competent jurisdiction, including, without limitation, to enforce Applied’s
rights under Sections 9 and 11, or to otherwise enforce any judgment made
hereunder.
t.   The following provisions are added as new subsections to Section 26 of the
GSA:
(t) Electronics Industry Code of Conduct. Supplier acknowledges that Applied has
adopted and supports the Electronics Industry Code of Conduct, which is set
forth on Applied’s Web Site as Attachment 21. Supplier acknowledges it has
reviewed, complied with, and will implement this code and will use commercially
reasonable efforts to encourage its Sub-tier Suppliers to implement this code.
(u) Notifications to Applied. Supplier shall promptly notify Applied in writing
as soon as possible before, and in any event prior to the occurrence of,
(i) Supplier’s acquisition of a majority of the capital stock of, or
substantially all of the assets of, a third party or business division of a
third party that directly or indirectly provides goods or services to Applied;
(ii) a significant change in leadership roles at Supplier, a business division
of Supplier, or factory or physical plant of Supplier, which is involved in
Supplier’s performance of this Agreement; (iii) any problem or other issue that
a reasonable person in the position of Supplier would believe could negatively
impact Supplier’s ability to perform its obligations under this Agreement
(including making on-time deliveries); or (iv) any material change to Supplier’s
information, inventory management, or financial management systems or processes.
         IN WITNESS WHEREOF, each party has caused this Amendment to be executed
by its duly authorized representative.

              APPLIED MATERIALS, INC.   ADVANCED ENERGY INDUSTRIES, INC.   By: 
/s/ George Alasajan   By:  /s/ Hans Betz   Name:  George Alasajan     Name: 
Hans Betz   Title: Not provided     Title: CEO

Note: This Amendment was not signed by Advanced Energy Industries until
January 28, 2011

Page 11 of 11